          Case 1:19-cv-04676-PAE Document 26 Filed 06/06/19 Page 1 of 2




June 6, 2019

The Honorable Paul A. Engelmayer
United States District Court for the Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square, Room 2201
New York, NY 10007

       RE:     Plaintiffs’ letter-motion to exceed page limit in State of New York, et al. v. U.S.
               Dep’t of Health & Human Servs., et al., 19 Civ. 4676 (PAE).

Dear Judge Engelmayer,

        Pursuant to Rule 3(I) of the Court’s Individual Rules and Practices, Plaintiffs file this
letter-motion to seek an extension of the page limit for their opening memorandum of law in
support of their forthcoming motion for preliminary injunction in this action.

        Plaintiffs are 23 states, cities, and counties challenging a final rule that was issued by the
U.S. Department of Health and Human Services on May 21, 2019. See Compl. (Dkt. 3).
Plaintiffs’ complaint asserts six claims for relief and alleges that the final rule violates several
statutory and constitutional provisions, including the Administrative Procedure Act and the
Spending Clause of the United States Constitution. Id. ¶¶ 159-201.

         Plaintiffs intend to file a motion for preliminary injunction shortly to seek provisional
relief in advance of the final rule’s July 22, 2019 effective date. Rule 3(C) of the Court’s
Individual Rules and Practices provides for a limit of 25 pages for Plaintiffs’ opening
memorandum, absent prior permission. Plaintiffs file this letter-motion to seek the Court’s leave
to file an opening memorandum of up to 55 pages, in light of the length and complexity of the
final rule at issue, the number of statutory and constitutional claims alleged in the complaint, and
the need to provide sufficient factual and legal context for Plaintiffs’ challenges.

       Plaintiffs have conferred with counsel for Defendants regarding this request. Defendants
have represented that they agree to an opening brief of up to 45 pages (assuming Plaintiffs would
likewise agree that Defendants get up to 45 pages in their opposition), but Defendants oppose a
request for additional pages beyond that. Plaintiffs consent to a corresponding increase in the
page limit for Defendants’ opposition at the page limit the Court sets for the opening
memorandum.

                                       Respectfully submitted,

                                       LETITIA JAMES
                                       Attorney General of the State of New York

                                       By: /s/ Matthew Colangelo
                                       Matthew Colangelo
                                        Chief Counsel for Federal Initiatives
                                       Office of the New York State Attorney General
Case 1:19-cv-04676-PAE Document 26 Filed 06/06/19 Page 2 of 2




                     28 Liberty Street
                     New York, NY 10005
                     Phone: (212) 416-6057
                     matthew.colangelo@ag.ny.gov

                     Attorney for the Plaintiffs
